Exhibit 10.1

AMENDED AND RESTATED MEMORANDUM OF UNDERSTANDING ON

THE JOB SECURITY PLAN

YRC Inc., USF Holland, Inc. and New Penn Motor Express, Inc. (each “the
Employer”) and the Teamsters National Freight Industry Negotiating Committee
(“TNFINC”) of the International Brotherhood of Teamsters (the “IBT”, the
“Teamsters” or the “Union”) hereby establish this Second Amended and Restated
Job Security Plan (this “Revised Plan”) for the benefit of all of their
employees. This Revised Plan has been developed for the express purpose of
allowing the Employer the ability to compete and provide job security for
Teamster bargaining unit employees. This Revised Plan is not, and is not
intended to be, a plan that the Employee Retirement Income Security Act of 1974,
as amended, governs; rather, this Revised Plan is an amendment to the NMFA
(defined below) that the parties have referred to as the Revised Plan. As used
in this Revised Plan, “NMFA” means collectively the 2008-2013 National Master
Freight Agreement and its applicable supplemental agreements.

1. Employee Participation. During the period in which this Revised Plan is
effective (as set forth in Section 5), each IBT bargaining unit, full-time
employee of the Employer shall participate in the Revised Plan. For purposes of
the Plan, unless expressly stated to the contrary, the term “employee” means an
IBT bargaining unit employee who is on the seniority list and is scheduled to
perform work for the Employer when called, including a probationary employee, a
regular employee on lay off status and casuals, and including employees who work
on a percentage basis less than 40 hours per week.

2. Non-Permanent Pension Contribution Termination and Deferral.

(a) Notwithstanding any other provision of this Revised Plan, the obligation of
the Employers to contribute to the Pension Funds covered by the NMFA (“Funds”)
shall cease effective July 1, 2009 through December 31, 2010 (“Non-Permanent
Pension Contribution Termination Period”). During the Non-Permanent Pension
Contribution Termination Period, each Employer may terminate its participation
in the multi-employer pension funds (each a “Fund”) in which it participates; it
being understood that such termination shall result in the cessation of any
accruals of benefits for the months in the Non-Permanent Pension Contribution
Termination Period; it being further understood that the Employers shall not be
required to provide contributions to these Funds for the Non-Permanent Pension
Contribution Termination Period. At the end of the Non-Permanent Pension
Contribution Termination Period, each Employer shall resume its participation in
those Funds by resuming pension contributions. The parties agree that on this
basis, the Employers intend to continue their participation in each Fund. To the
extent consent is necessary, TNFINC and each Employer consent to actions by Fund
trustees to reduce pension accruals to zero during the Non-Permanent Pension
Contribution Termination Period. TNFINC and each Employer agree to use their
respective reasonable best efforts to encourage the trustees of each Fund to
enter into a reasonably acceptable Non-Permanent Pension Contribution
Termination Period Agreement, which shall avoid any debt or accumulated pension
obligations of the Employers. The obligation of the Employers to contribute to
the Funds shall resume

 

-1-



--------------------------------------------------------------------------------

effective January 1, 2011 or earlier if the Employers satisfy certain financial
benchmarks established by the Subcommittee (defined in Section 13). The
resumption of the Employers’ obligation to contribute to the Funds shall be at
rates, terms and conditions approved by the Funds.

(b) It is hereby acknowledged that the Employers have deferred contributions to
Funds and expect to defer such contributions with respect to hours worked until
immediately prior to the beginning of the Non-Permanent Pension Contribution
Termination Period. To the extent any of those deferrals occurred before or
occur after the Effective Date and the respective applicable Funds and Employers
enter into deferral agreements, the Employers shall not be in breach of the NMFA
(as amended by this Revised Plan), and no legal, strike (pursuant to Article 8,
Section 3(b) of the NMFA) or other action shall be taken against Employers so
long as Employers are not materially in default of the deferral agreements and
related documents (as they may be amended from time to time). If an Employer is
in material default of a deferral agreement or related document, before any
legal, strike or other action is taken against Employer, the Subcommittee
(defined in Section 13) must provide written notice to the Employer, and the
Employer shall have 30 days to cure the default. If the default is cured, any
applicable legal, strike or other action shall be rescinded or dismissed, and
TNFINC shall use its reasonable best efforts to ensure that any such action is
rescinded or dismissed. If prior to the Effective Date, a Fund terminated an
Employer, the Employer shall have no obligation to provide contributions to the
Fund for the period between such termination and the Effective Date.

3. Wage Reduction. Effective August 1, 2009, the Employer shall reduce by 15%
employees’ gross wages or earnings paid per the NMFA (but before the Prior
Plan), including the increases to wages described below in this Section 3 and
the reduced wages in Section 10. (This includes the 10% reduction previously
taken in Section 2 of the Prior Plan). Such wage reductions and/or reduced
earnings shall include overtime and any premium pay, vacation, sick pay, holiday
pay, funeral leave, jury duty, and other paid for time not worked. Wage and
mileage rate increases outlined in Article 33 of the NMFA, effective April 1,
2010, April 1, 2011 and April 1, 2012 shall also be reduced by 15%.

4. Equal Sacrifice of Non-Bargaining Unit Employees and their Participation.

(a) All non-bargaining unit employees (including management) will participate
equally in the Revised Plan, and the Employer will share the burden of
sacrifices among all IBT bargaining unit and non-bargaining unit employees
(including management), in each case, as described in this Section 4(a). The
Employer must reduce the total compensation (defined as wages plus health and
welfare and pension or retirement benefits) of all non-bargaining unit employees
(including management) by the same percentage reduction (an “Equal Reduction”)
in total compensation as is being applied to IBT bargaining unit employees. In
determining the Equal Reduction for non-bargaining unit employees under this
Plan, the Employer may include the monetary value of the following concessions
imposed on non-bargaining unit employees beginning in 2008:

 

  (i) termination of retiree medical,

 

-2-



--------------------------------------------------------------------------------

  (ii) suspension of the defined contribution pension plan,

 

  (iii) the suspension of Employer matching contributions to 401(k) accounts,

 

  (iv) freezing of the defined benefit pension plan,

 

  (v) increases in the cost of health care,

 

  (vi) the elimination or reduction of wage increases for 2009, and

 

  (vii) the suspension of normal performance incentive and equity awards.

On January 1, 2009, additional wage and benefit concessions were imposed on
non-bargaining unit employees to the extent needed to create an Equal Reduction
under the Prior Plan. As of the Effective Date, each Employer will make
permanent the wage reductions originally in the Prior Plan. During the
Non-Permanent Pension Contribution Termination Period, the Employer will be
prohibited from making any contributions to Employer provided retirement or
pension plans, 401(k) accounts or other retirement vehicles including any
defined contribution or defined benefit plans for non–bargaining unit employees
(including management). The Employer agrees not to increase wages (including
bonuses) and benefits of current non-bargaining unit employees (including
management) as an overall percentage beyond the effective overall total
compensation percentage increases to be received by the bargaining unit
employees. This shall not prevent the Employer from paying variable, performance
based compensation as the Employer has paid in past practice. This shall also
not prevent the Employer from providing targeted increases to individual
employees if necessary, in Employer’s judgment, to operate the business so long
as the overall total compensation increases are within the effective overall
total compensation percentage increases to be received by the bargaining unit
employees. If it becomes necessary to exceed this overall percentage increase
limit to retain employees for the efficient continued operation of the business,
the Employer would request approval from the Subcommittee. The Employer will be
permitted to re-instate merit increases in 2010; provided that the Employer’s
financial condition can support any increase to base wages.

(b) All remaining non-Teamsters represented employees of USF Reddaway, USF Glen
Moore, Reimer and YRC Logistics shall share equal sacrifice in total
compensation as those employees covered by non-NMFA collective bargaining
agreements. To that end, it is agreed that immediately upon the
Teamster-represented employees of the respective business unit voting to accept
a wage reduction or pension and 401(k) contribution suspensions necessary to
achieve such equal sacrifice, the equivalent equal sacrifice reductions shall be
imposed on non-Teamster represented employees of that same operating company.
The Employer and TNFINC shall cooperate in achieving the equal sacrifice among
Canadian employees of Reimer, and recognize such efforts must be in compliance
with applicable Canadian federal and provincial law.

(c) The Employer and TNFINC agree to use their reasonable best efforts to
achieve equal sacrifice in the total compensation of employees covered by
non-Teamster and non-NMFA collective bargaining agreements.

 

-3-



--------------------------------------------------------------------------------

5. Effective Dates; Relation to Collective Bargaining Agreement. This Revised
Plan will be mandatory for all employees, since job security is the number one
asset the Employer, the Union and the employees all hope to share equally. This
Revised Plan will be submitted for secret ballot vote of all bargaining unit
employees, and shall be put into effect if 50% plus one of the bargaining unit
employees voting, vote to adopt the Revised Plan. The Revised Plan will be
effective on the first day of the first payroll period commencing after the date
of ratification of the Revised Plan (the “Effective Date”). This Revised Plan
terminates on March 31, 2013. This Revised Plan is incorporated by reference
into and shall be a part of the NMFA.

6. Health & Welfare and Pension Contributions.

(a) The increase in Employer contributions to health, welfare and pension that
the NMFA requires (i) on August 1, 2009 shall be reduced to $0.20 per hour;
(ii) on August 1, 2010 shall be reduced to $0.40 per hour; (iii) on August 1,
2011 shall remain $1.00 per hour; and (iv) on August 1, 2012 shall remain $1.00
per hour. The contractual provision in the NMFA supplemental agreements
authorizing the Supplemental Negotiating Committee to determine the allocation
of the health, welfare and pension contribution increases shall be suspended
during the Non-Permanent Pension Contribution Termination Period. The
contribution increases made during the Non-Permanent Pension Contribution
Termination Period shall be made only to health and welfare funds.

(b) At the end of the Non-Permanent Pension Contribution Termination Period, the
Employer will commence contributing the total contribution for health, welfare
and pension the NMFA (as modified by this Revised Plan) requires. At the end of
the Non-Permanent Pension Contribution Termination Period, as required by the
applicable NMFA supplemental agreements, the Supplemental Negotiating Committee
will determine the allocation of the contribution rate increase between the
health and welfare and pension funds, as approved by the applicable Fund.

7. Extension of Recall for Laid off Teamsters. The NMFA is amended to increase
the recall rights of laid off bargaining unit employees from five (5) years to
ten (10) years. Accordingly, Article 5, Section 1(b) of the NMFA is amended to
read: “Seniority shall be broken only by discharge, voluntary quit, retirement,
or more than ten (10) –year layoff.”

8. Dispute Settlement. Disputes pertaining to this Revised Plan are subject to
the grievance procedure contained in the NMFA. However, any grievance filed
hereunder, by either party, shall be referred initially to the Subcommittee for
disposition. If the Subcommittee fails to reach agreement, the matter will be
referred to the Chairman of TNFINC and the President of the Employer in
accordance with Article 8, Section 2(b)(2) of the NMFA. If the Chairman of
TNFINC and the President of the Employer are unable to resolve the matter, the
30 additional days provided in Article 8, Section 2(b)(2) of the NMFA shall be
considered as exhausted and the remaining provisions of Article 8, Section 2
shall govern.

9. Participation. An employee begins or continues participation in this Revised
Plan on the Effective Date of Revised Plan or the first day of the pay period
following his/her first day of regular and/or probationary employment.

 

-4-



--------------------------------------------------------------------------------

10. New Hire.

(a) Non-CDL Qualified Employees

Non-CDL qualified employees (excluding mechanics) hired after the Effective Date
begin participation in the Revised Plan on their first day of employment at the
following wage progression:

 

Time of Service

  

Maximum Wage Reduction from New Hire Rate

Prior to Reduction in Section 3 Above

Effective First Day of Employment

  

Receive 70% of NMF A Wages

Effective First Day plus One (1) Year

  

Receive 75% of NMF A Wages

Effective First Day plus Two (2) Years

  

Receive 80% of NMFA Wages

Effective First Day plus Three (3) Years

  

Receive 100% of NMFA Wages

“NMFA Wages” means 100% of the full NMFA rate for the applicable job
classification after the agreed upon wage reduction.

(b) CDL Qualified or Mechanics

CDL qualified employees and mechanics hired after the Effective Date begin
participation in the Revised Plan on their first day of employment at the
following wage progression:

 

Time of Service

  

Maximum Wage Reduction from New Hire Rate

Prior to Reduction in Section 3 Above

Effective First Day of Employment

  

Receive 85% of NMFA Wages

Effective First Day plus One (1) Year

  

Receive 90% of NMFA Wages

Effective First Day plus Two (2) Years

  

Receive 95% of NMFA Wages

Effective First Day plus Three (3) Years

  

Receive 100% of NMFA Wages

“NMFA Wages” means 100% of the full NMFA rate for the applicable job
classification after the agreed upon wage reduction.

11. Employee Stock Option Plan. Upon the Effective Date, a stock option plan
(the “New Stock Option Plan”) shall be established to provide eligible employees
with options to purchase the common stock of Employer’s parent company, YRC
Worldwide Inc. (“YRCW”) equal to 20% of YRCW’s outstanding shares on a fully
diluted basis as if all outstanding stock option were exercised as of the
Effective Date. The stock option plan shall have substantially similar terms to
the Union Employee Option Plan dated February 12, 2009 (the “Prior Option Plan”)
and shall be in addition to the Prior Option Plan. Any such options shall not be
issued until any applicable vote of YRCW’s shareholders to approve the stock
option plan is obtained. If such vote is not obtained within one year, a stock
appreciation rights plan shall be established with substantially similar terms
as the Union Employee Stock Appreciation Rights Plan dated February 12, 2009,
which would be in addition to the Prior Option Plan but in lieu of the New Stock
Option Plan.

 

-5-



--------------------------------------------------------------------------------

12. Access to Employer Financial Records. The Employer shall submit an annual
financial statement in the format of the BTS report to the Subcommittee, and
TNFINC reserves the right on an annual basis to examine records of the Employer
reasonably required to monitor Employer compliance with this Revised Plan or
utilize an independent auditor of its choice to do the same. Notwithstanding any
request to the contrary, given applicable privacy laws and policies and for the
protection of its bargaining and non-bargaining unit employees alike, the
Employer will not share employee specific compensation information with the
Subcommittee, TNFINC, the Union or any auditor other than the compensation
information that Employer is required to publicly provide pursuant to Securities
and Exchange Commission regulation. As a condition of being provided such
statements, books and audit, TNFINC and the Subcommittee (and any accountant or
auditor engaged on its behalf) must agree to maintain the confidentiality of any
Employer financial statements and reports for the protection of the Employer,
and to execute a reasonable confidentiality agreement if the Employer requests
in such form as the Employer may reasonably require. Additionally, the Employer
shall provide to TNFINC and any advisor designated by TNFINC, subject to a
reasonable confidentiality agreement that the Employers require, all information
required under Sections 5.01(a)-(j), (l) of the Credit Agreement dated
August 17, 2007 among YRC Worldwide Inc., JP Morgan Chase, National Association
as administrative agent, the lenders that are a party thereto, and the
additional borrowers that are a party thereto, as amended and modified from time
to time within the delivery timeframes required under such agreement until the
expiration of the NMFA.

13. Subcommittee to Monitor and Maintain Compliance. For purposes of monitoring
and maintaining compliance with the terms of this Revised Plan (and for prior
periods, the Prior Plan), the parties will continue the four person Subcommittee
that the Prior Plan established consisting of the Chairman of TNFINC or his
designee, the Co-Chairman of TNFINC or his designee, the Employer’s President or
his designee and another officer of Employer or his designee. The Subcommittee
shall meet quarterly or more frequently if necessary, to exchange and discuss
pertinent data, including relevant payroll and related information, the
reinvestment of capital into the Employer and any and all subjects related to
the financial operations of the Employer. The Subcommittee’s decision regarding
the interpretation of this Revised Plan (and for prior periods, the Prior Plan)
shall be final and binding. The Subcommittee may retain financial consultants to
assist them in performing their obligations under their Agreement.

14. Work Preservation.

(a) The Employers agree not to establish or buy any new non-union regular route
common carrier entity without the prior approval of the Union. The Employer
agrees that it will not use any of the savings and other economic benefits
derived from this Revised Plan or the Prior Plan to provide capital to its
parent for the purposes of significantly expanding the domestic and Canadian
operations of YRC Logistics or any operations of the Employer that are not
located in the U.S. or Canada. This Section 14 does not apply to the maintenance
of existing operations or any existing contractual commitments.

 

-6-



--------------------------------------------------------------------------------

(b) In recognition of allegations that the Employers have diverted work to YRC
Logistics, the parties agree the Subcommittee (described in Section 13) shall
review such allegations, address violations, and, where cost effective and
permitted by the customer, transfer work from YRC Logistics to the Employers.
Any disputes regarding YRC Logistics shall be referred to the Subcommittee
established in Section 13 for resolution. In addition, YRC Logistics will not
perform or use subcontractors to provide city-to-city LTL carrier services.

(c) The Employer agrees that it will not transfer payroll or other bargaining
unit work to India or any other country and will return any payroll work
performed by the bargaining unit beginning upon ratification and shall be
concluded within four (4) months thereafter. The Subcommittee will review the
Employers’ compliance with this Section 14(c) during the first quarter of 2010.

15. Termination. If this Revised Plan is not ratified by those employees of
Employers that are covered by the NMFA by August 1, 2009, or if Funds
representing 90% of the Employers’ collective monthly contributions to the Funds
do not enter into a Non-Permanent Pension Contribution Termination Period
arrangement with the Employers as described in Section 2(a) by August 1, 2009,
each Employer may terminate this Plan and any unvested stock options (or stock
appreciation rights) in Section 11 shall be cancelled and forfeited. Each
Employer agrees not to terminate the Revised Plan before August 1, 2009 without
approval of the Union. However, if prior to August 1, 2009, the Revised Plan is
terminated with approval of the Union, wage levels will revert or snap back to
the NMFA as modified by the Prior Plan on a prospective basis, any unvested
stock options (or stock appreciation rights) pursuant to Section 11 shall be
cancelled and forfeited and all other provisions of this Plan shall be null and
void on a prospective basis, including Section 3.

16. Bankruptcy Protection. The purpose of this Revised Plan is to make a
financial accommodation for the benefit of the Employer, within the meaning of
section 365(e)(2) of the Bankruptcy Code. Accordingly, if the Employer files a
Chapter 7 or 11 bankruptcy petition or is placed in an involuntary bankruptcy
proceeding, this Revised Plan is automatically terminated and wages reverted to
full NMFA on a prospective basis, unless the Union agrees in writing to continue
the Plan, any unvested stock options (or stock appreciation rights) pursuant to
Section 11 shall be cancelled and forfeited and all other provisions of this
Revised Plan shall be null and void on a prospective basis, including Section 3.

17. Type of Agreement. This Revised Plan shall be applicable to the NMFA and its
supplements that have been agreed to by the Employer and TNFINC.

18. Card Check and Neutrality. As to any non-union common carrier freight entity
that the Employer, its parent or holding company or subsidiaries of the Employer
buys, establishes or maintains, the parties to this Revised Plan agree that, as
soon as a Teamster Local Union shows the entity authorization cards signed by
the majority of employees in the bargaining unit, the Local Union will be
recognized as the exclusive bargaining representative for those employees. The
Employer or its affiliated companies will remain neutral if the Local Union
seeks to represent unrepresented employees for this new entity. Neutrality means
that the new entity will not make

 

-7-



--------------------------------------------------------------------------------

statements or take other actions opposing or advocating unionization. The new
entity shall not demean the Union as an organization or its representatives as
individuals. The new entity will inform all managerial employees and supervisors
of their obligation under this neutrality agreement and will take prompt action
to correct any violation of this Section 18. Disputes regarding the application
of this Section 18 shall be resolved on an expedited basis by the Subcommittee.

19. Leave of Absence. During the Non-Permanent Pension Contribution Termination
Period, bargaining unit employees who are participating in this Revised Plan
will be permitted to take a leave of absence without pay.

20. Representations/Warranties. The effectiveness of the Revised Plan shall be
conditioned upon the delivery from each of the chief executive officer and chief
financial officer of YRCW of a compliance certificate to TNFINC on the Effective
Date containing the following:

To my knowledge, based on due and reasonable inquiry, including a detailed
review of the financial condition of YRC Worldwide Inc., after giving effect to
this Revised Plan, on the date of this certificate, there exists no event or
condition which constitutes an default (as defined in the Credit Agreement dated
August 17, 2007, as amended, among YRC Worldwide Inc., JP Morgan Chase, National
Association, as administrative agent, the lenders a party thereto, the
additional borrows a party thereto) or which upon notice, lapse of time or both
would, unless cured or waived, become or lead to such a default. The foregoing
representation is based solely upon the facts on the date this certificate is
made.

The parties agree that there shall be no cause of action against the officers
who give this certificate or YRCW for punitive or consequential damages as a
result of the inaccuracy of the representation in such certificate, except in
the case of intentional fraud, willful misconduct or gross negligence.

21. Current Ownership. If a Change of Control of Employer (as defined below)
occurs other than through a confirmation of a plan of reorganization in a
Chapter 11 proceeding, this Revised Plan is automatically terminated and wages
reverted to full NMFA on a prospective basis unless the Union agrees in writing
to continue the Revised Plan, any unvested stock options (or stock appreciation
rights) pursuant to Section 11 shall be cancelled and forfeited and all other
provisions of this Revised Plan shall be null and void on a prospective basis,
including Section 3. For the purposes of this Section 21, a “Change of Control,”
shall be deemed to have taken place if a third person, including a “group” as
defined in Section 13(d)(3) of the Securities Exchange Act of 1934, as amended,
purchases or otherwise acquires shares of YRCW after the date of this Agreement
that, together with stock held by such person or group, constitutes more than 50
percent of the total voting power of the stock of YRCW where the current
directors of YRCW (or directors that they nominate or their nominees nominate)
no longer continue to hold more than 50% of the voting power of the board of
directors).

 

-8-



--------------------------------------------------------------------------------

22. Severability. The invalidity or unenforceability of any provision of this
Revised Plan shall not affect the validity or enforceability of any other
provisions of this Revised Plan, which shall remain in full force and effect.

23. Ratification. For the purposes of ratification, YRC Inc. and USF Holland
Inc. shall be treated as one voting unit, and New Penn Motor Express, Inc. shall
be treated as a separate voting unit.

24. Relationship to Banking Facilities. YRCW has entered into a Credit Agreement
dated August 17, 2007 (as amended, the “Credit Agreement”), with JP Morgan
Chase, National Association, as administrative agent, certain other YRCW
subsidiaries, including the Employers, and the other lenders and parties to that
agreement. The continued effectiveness of this Revised Plan is entirely
dependent upon YRCW entering into an effective amendment to the Credit Agreement
that is satisfactory to TNINC.

25. Relationship to YRCW Bonds. The effectiveness of this Revised Plan is
subject to YRCW refinancing or repurchasing or otherwise extinguishing a
material portion of its obligations to holders of YRCW’s outstanding 5.0%
contingent convertible senior notes due 2023 and 5.0% contingent convertible net
share settled senior notes due 2023 on or before July 1, 2010 and USF’s 8 1/2%
Guaranteed Notes due 2010 on or before March 1, 2010 (or, in each case, such
later date as the Subcommittee may determine). However, if the required
refinancing, repurchasing or extinguishment does not occur and if the
Subcommittee does not waive compliance with the condition in this Section 25,
then this Revised Plan is terminated, compensation levels will revert to the
full NMFA on a prospective basis, any unvested stock options (or stock
appreciation rights) issued pursuant to Section 11 shall be cancelled and
forfeited and all other provisions of this Revised Plan shall be null and void
on a prospective basis, including Section 4.

26. References. As used in this Revised Plan, unless the context expressly
requires the contrary, references to “Sections” means the sections and
subsections of this Revised Plan; references to a “party” mean an Employer or
the Union; references to the plural mean the singular, and vice versa;
references to the masculine include the feminine and neutral, and vice versa;
and references to an “Exhibit” mean an exhibit to this Revised Plan, which shall
become an integral part of this Revised Plan.

27. Designated Officer. Within 30 days of ratification of this Revised Plan and
subject to the approval of the Board of Directors of YRCW (the “Board”), the
Employers must exercise best commercial efforts to cause to appoint, subject to
the approval of TNFINC and YRCW’s bank group, in each case, which approval shall
not be unreasonably withheld, a officer with authority to coordinate and oversee
YRCW’s turnaround (a “Designated Officer”) who reports only to the YRCW Chief
Executive Officer. Subject to the approval of the Board, the Designated Officer
will have the authority to make changes in the operations of YRCW and its
subsidiaries, including personnel and financial decisions.

 

-9-



--------------------------------------------------------------------------------

28. Appointment of Additional Director. Subject to the approval of the Board,
the Employers shall cause YRCW’s Board of Directors (the “Board”) to take action
prior to the Effective Date to cause the number of directors comprising the full
Board immediately following the Effective Date to be increased by one person,
and cause a person that TNFINC selects and the Board approves (such approval not
to be unreasonably withheld) to be appointed as a Board member to hold office
from the period commencing one business day after the Effective Time until the
shareholders re-elect the person as a director or until his or her successor is
duly elected or appointed and qualified, in each case, in the manner provided in
the certificate of incorporation and bylaws of YRCW or as applicable law
otherwise provides. During the Non-Permanent Pension Suspension Termination
Period, if the person who TNFINC selects resigns, is not elected by the
shareholders or is otherwise no longer serving as a director, TNFINC may select
a replacement director, subject to the approval of the Board (which approval
shall not be unreasonably withheld), and the Board shall appoint the selected
person as a director to hold office until the shareholders re-elect the person
as a director or until his or her successor is duly elected or appointed and
qualified, in each case, in the manner provided in the certificate of
incorporation and bylaws of YRCW or as applicable law otherwise provides. YRCW
shall provide the same payments to, and expenses incurred by, the TNFINC
selected director as provided to other members of the Board, and such TNFINC
selected director shall be subject to those policies and procedures as
applicable to the other members of the Board or as may be established by the
Board from time to time.

29 Impact on Prior Plan. This Revised Plan shall amend and restate the
provisions of the November 25, 2008 Memorandum of Understanding (“Prior Plan”)
in its entirety on a prospective basis. If there are any inconsistency between
this Revised Plan and the NMFA, this Revised Plan shall govern.

In Witness of the foregoing Revised Plan, the parties hereby acknowledge the
Revised Plan as a tentative agreement pending Employer and YRCW board approval
and two-man/membership ratification:

 

YRC Inc., USF Holland, Inc., and New Penn Motor Express, Inc.: By:  

 

Date:  

July 9, 2009

Teamsters National Freight Industry Negotiating Committee: By:  

 

Date:  

July 9, 2009

 

-10-